Title: To James Madison from Edward Coles, 20 April 1813
From: Coles, Edward
To: Madison, James


Dear Sir
Tuesday night Philadelphia April 20th 1813
I have this moment received a direct intimation from Dr. Barton, which I am requested to communicate to you without delay, that he is desirous of being appointed Treasurer to the Mint of the U. S. which has become vacant by the death of Dr. Rush.
I have barely time before the mail will close to add, that the cure of my disease continues to progress as rapidly as Dr. Physick says I have any right to expect. I am now able and at liberty to walk over the greater part of the City. Altho’ I am still on a very spare regimen my strength and health improve daily. The Dr. says however that I must retain a good stock of patience as such diseases require a tedious time to cure.
I tender my respects and affectionate regards to Mrs. M. and all the family, and am with the greatest respect regard and gratitude your friend
Edward Coles
